The following opinion was filed December 7, 1915:
Winslow, C. J.
The judgment must be affirmed under the principles laid down by this court in Fox v. Masons’ F. A. Asso. 96 Wis. 390, 71 N. W. 363.
In the present case the application for insurance provided that if proper claim were not made to the superintendent of the association within one year after the death of the insured the death benefit should lapse, and, further, that both the insured and the beneficiaries should be governed by the rules of the association providing for a final and conclusive settlement of all claims for benefits by reference to the superintendent of the association and an appeal from his decision to the board of trustees of the association. The rules referred to provided that all controversies as to any claim for benefits should be submitted to the said superintendent, whose decision should be final and conclusive -unless a written appeal be taken therefrom to the board of trustees, whose decision should be final and conclusive.
It is very plain that the result of the foregoing provisions taken together is to oust the courts of jurisdiction over the whole subject matter of disputed claims for death benefits. If no claim is presented to the superintendent the benefit *233lapses; if. the claim be presented to the superintendent the claimant must accept the decision of the superintendent (or of the hoard of trustees upon appeal) as final and conclusive. In either event the beneficiary is, by the terms of his contract, debarred from any remedy in the courts. This court haá held that such a contract is void as against public policy. Fox v. Masons’ F. A. Asso., supra.
This principle is not in the least affected or shaken by the companion principle that in the administration of the internal affairs of a corporation the decisions of the tribunals of the association within their own proper sphere, if not viola-tive of law, may be made conclusive as to the members of the corporation. Loeffler v. Modern Woodmen, 100 Wis. 79, 75 N. W. 1012; Bartlett v. L. Bartlett & Son Co. 116 Wis. 450, 93 N. W. 473. A controversy as to contract rights between the association and a beneficiary under a benefit certificate cannot be considered as one of the internal affairs of the corporation.
Nor does it matter that the beneficiary made application for payment of the claim to the superintendent and, upon his adverse decision, declined to go further. She was obliged to make the claim to the superintendent or the death benefit would lapse. Having done this, she might lawfully resort to the courts and disregard the provisions which attempt to take away that remedy.
By the Oourt. — Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on February 1, 1916.